Citation Nr: 0901205	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to July 
1990, when he retired.  The appellant is the veteran's 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).


FINDINGS OF FACT

1.  The veteran died in August 1990, at the age of 43; the 
immediate cause of death was crushed chest injury, which was 
noted to be due to or as a consequence of "tractor 
accident."  No significant conditions contributing to death 
but not resulting in the underlying cause were noted.  An 
autopsy was performed, and its results were available prior 
to completion of the death certificate.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The evidence with respect to whether a disability of 
service origin substantially or materially contributed to the 
veteran's death is in relative equipoise.




CONCLUSION OF LAW

A disability related to active service caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the appellant 
is being taken in granting the issue on appeal.  As such, 
this decision poses no risk of prejudice to the claimant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  At the time of the veteran's 
death, service connection was not in effect for any 
disability.  However, this does not preclude a finding that 
the veteran's death was 
service-connected, if the evidence shows that the veteran 
died of a disorder that was ultimately related to his 
military service; the requirements set forth by 38 U.S.C.A. § 
1310 do not require a service-connected disability to be the 
primary cause of death, only to be "etiologically related" 
or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

The veteran's service treatment records are extensive, as he 
served over 20 years in the military.  Of those records 
pertinent to the appellant's claim, an August 1977 
echocardiogram (ECG) showed sinus bradycardia.  A March 1986 
service treatment record revealed abnormal findings, 
specifically an enlarged heart, suggesting Marfan's syndrome.  
An ECG conducted during the April 1986 annual physical, as 
well as one conducted in June 1987, both continued to show 
sinus bradycardia.  A May 1990 service treatment record 
showed asymmetrical blood pressure between the bilateral 
upper extremities, and additional tests were requested to 
rule out cardiac disease; June 1990 service treatment records 
also showed this asymmetry.  As a result, an additional ECG 
was suggested to determine if Marfan's syndrome was present.  
Although the resulting June 1990 ECG showed no aortic 
insufficiency, and results within the upper normal limits of 
aortic root function, the test overall was abnormal, showing 
dilated sinuses of valsalva.  A repeat ECG was recommended as 
Marfan's syndrome could still not be ruled out; the record 
does not show that this repeat ECG was ever completed.  
Finally, the veteran's July 1990 service separation 
examination was devoid of a clinical heart examination.  

In late August 1990, less than a month after the veteran's 
separation from service, he was working at his home when the 
tractor he was riding went down an embankment, at which point 
the tractor landed on top of him.  He sustained a chest crush 
injury, but was able to be moved to a motor vehicle in which 
he was transported to a local private medical facility.  On 
admission to this first private medical facility, the veteran 
went into cardiac arrest, but was resuscitated.  He was 
transported by helicopter to a second private medical 
facility, at which point he again went into cardiac arrest, 
and was only able to be brought back to atrial fibrillation, 
while remaining in a comatose state.  Several medical 
procedures were conducted, to include the implantation of 
bilateral chest tubes, and later, bilateral thoracotomy.  
During this time, the veteran bled 1200 cubic centimeters 
(cc) in less than one hour; he later went back into cardiac 
arrest despite massive transfusion, buffering of the blood 
with bicarbonate, external cardiac massage, and insertion of 
a femoral arterial line.  Although extensive efforts were 
made to stabilize the veteran, he never regained 
consciousness, and died at the second medical facility.  

August 1990 private medical records from the fatal treatment 
period show that the lead physician, Dr. G. B., concluded 
that bilateral hemothoraces with continued bleeding was one 
of several causes of death, and noted that the veteran was 
"quite coagulopathic" to the extent that blood component 
therapy had been ordered before the final episode of cardiac 
arrest.  Related records show that hematology and coagulation 
figures were grossly abnormal, with the veteran's coagulation 
factors running almost twice as high as the stated 
"control" number.  The death certificate shows that the 
veteran died in August 1990, at the age of 43; the immediate 
cause of death was crushed chest injury, which was noted to 
be due to or as a consequence of "tractor accident."  No 
significant conditions contributing to death but not 
resulting in the underlying cause were noted.  An autopsy was 
performed, and its results were available prior to completion 
of the death certificate.  

After a complete review of the evidence of record, the Board 
finds that the evidence of record is in equipoise as to 
whether the veteran's death was related to service.  The 
record contains evidence both relating the veteran's death to 
a cardiac disorder that manifested but was not diagnosed in 
service, and/or that the veteran had an underlying cardiac 
disorder not conclusively diagnosed in service which 
contributed to the veteran's death to the extent that he 
could have survived the tractor incident had it not been for 
this cardiac disorder.  Conversely, there is also evidence 
concluding that the veteran's death resulted solely from the 
trauma sustained in the tractor accident, and not from any 
conditions which may or may not have manifested prior to the 
veteran's service separation in July 1990.


The record contains several opinions concluding that the 
veteran's death was related at least in part to a cardiac 
condition first manifested in service.  Specifically, Dr. 
G. B.'s August 2003 opinion noted that a medical condition 
which the veteran had during his service aggravated or 
assisted the cause of his death.  Dr. J. W.'s January 2005 
opinion concluded that the veteran had an enlarged heart, 
which was clear from the directive of one of the veteran's 
military physicians that the veteran be put on subacute 
bacterial endocarditic prophylaxis.  Accordingly, Dr. J. W. 
concluded, the enlarged heart within the chest cavity 
rendered the veteran at increased risk of injury and death, 
should a crush injury to the chest occur as it did.

Dr. C. H.'s July 2006 opinion concluded that an undiagnosed 
cardiac condition caused the tractor accident.  Noting the 
veteran's service treatment records which showed multiple 
cardiac symptoms, he stated that the constellation of 
symptomatology was "not inconsistent with arrhythmia, 
syncope, or sudden death.  In other words, how do we know an 
undiagnosed condition did not cause the tractor accident?"  
In an August 2006 opinion letter, Dr. C. H. definitively 
asserted, after further review of additional medical records, 
that the veteran's undiagnosed cardiac condition likely was 
related to his military service, on several bases.  A marked 
variation of blood pressure, but not high blood pressure, was 
noted in the service treatment records, suggesting great 
vessel disease or interstitial vessel disease.  Additionally, 
and perhaps more critically, Dr. C. H. cited reports from the 
treating physicians at the second private facility noting 
that the veteran was "quite coagulopathic," towards death, 
requiring massive blood transfusions; this was clearly 
evidence of a platelet disorder.  

In a September 2006 opinion letter, Dr. C. H. asserted that 
since the veteran's military physicians were continuing to 
test to rule out Marfan's syndrome and other cardiac 
disorders in the months leading up to his service separation, 
they would have likely conclusively determined what specific 
cardiac disorder from which he was ill; however, he died 
before such conclusive testing could be accomplished.  He 
further noted that Marfan's syndrome was "an interstitial 
weakness of vessels that can dissect and cause sudden death 
at any time," and that the veteran may not have died from 
the chest crush injury, but rather from a Marfan's-related 
acute cardiac trauma that may have been hidden by the 
overlying crush injury, and caused him to bleed to death.  
Dr. C. H.'s March 2008 and July 2008 letters reiterate these 
finding and conclusions.

With respect to those opinions concluding that there was no 
relationship between the veteran's death and his military 
service, an April 2006 VA opinion found that the veteran's 
death could not be connected to the tractor incident.  It 
further alleged that the two private physicians' opinions, 
both concluding that the veteran's enlarged heart caused him 
to be at increased risk for injury and death, were "merely 
conjectural" and that there was no evidence in the record to 
support such conclusions.  Similarly, a January 2008 VA 
opinion concluded that the medical conditions noted during 
service, to include pectus excavatum, asymmetrical upper 
extremity blood pressure, alleged increased heart size, 
dilated sinuses of valsalva, bradycardia, and alleged 
platelet dysfunction or disorder, did not contribute 
substantially to cause the veteran's death.  While concurring 
with Dr. C. H. that the veteran probably bled to death, the 
VA examiner concluded that it was the result of hemorrhage 
from the crushed chest injury; that hemorrhage was the 
process, not the cause, of the veteran's death.

Unfortunately, due to the veteran's death only 3 weeks 
subsequent to his service separation, the cardiac 
abnormalities noted in the veteran's military service could 
not be further explored.  Moreover, there were no witnesses 
to the actual incident in question, so it cannot be known 
whether the tractor accident was the result of the veteran 
sustaining an acute medical episode or simply a tractor 
malfunction.  However, the record contains medical opinions 
based on the veteran's objectively documented medical history 
(primarily his service treatment records), which conclude 
both that the veteran's death was and was not related to his 
military service.  Based on review of that objective medical 
evidence of record, there is no reason to conclude that any 
of these opinions should not be afforded probative value.  
Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to the appellant's claim, and 
therefore, applying the benefit of the doubt doctrine, 
service connection for the cause of the veteran's death is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


